Babítabd, P. J.
The plaintiff is entitled to recover, unless the defendant shows some right by which he- can retain the $3,5'0'0 which he received from the plaintiff.
The defendant attempts to do this in two ways: 1st. The parties were partners in the purchase of the real estate at Fordham, and the money in question was plaintiff’s capital. This claim is negatived by the fact that the property was purchased by defendant before the receipt of the money, and a deed was taken in his own name. There was no written agreement of partnership; and even if the defendant promised, to receive plaintiff as a partner, and *591defendant promised to become a partner, and to that end advanced the money in dispute, these facts would give plaintiff no interest in the land. The memorandum in the blank book is not signed, and the receipt neither discloses nor evidences a trust in the land. If. this receipt was accepted, it did not “show his (plaintiff’s) interest,” which defendant says he agreed to do when he applied for the money, as he testifies. So that, if the receipt was accepted, it gives to defendant no right to retain plaintiff’s money.
The referee has found that the receipt was not accepted, but that the contract between the parties was for a loan, and that the receipt did not evidence the transaction. I cannot entirely assent to this finding as being the transaction between the parties. It seems plain that the parties agreed to go into partnership by parol.
The partnership would be good, based on participation in profits alone. Manhattan Brass Co. v. Sears, 45 N. Y. 797. The receipt did not certainly evidence the transaction, in that it did not disclose the right of plaintiff in the property.
The defendant having received the plaintiff’s money under an agreement which he has failed to perform, the plaintiff is entitled to recover it back. I know of no other remedy he has but this action.

Judgment affirmed.